Exhibit 10.47 MASTER SERVICES AGREEMENT THIS MASTER SERVICES AGREEMENT (this “ Agreement ”) is made as of , 2015 (the “ Effective Date ”), by and between Ubiquity Global Services, Inc., a Delaware corporation, having its principal place of business at 19 West 44th Street, Suite 1104, New York, NY 10036 (“ Ubiquity ”), and Higher One, Inc., a Delaware corporation, having its principal place of business at 115 Munson Street, New Haven, CT 06511 (“ Client ”). Ubiquity and Client are sometimes referred to herein individually as a “ Party ” or together as the “ Parties ”. Recitals Whereas , Ubiquity provides various services, including customer contact center services; Whereas , Client wishes to avail itself of certain of Ubiquity’s services, including customer contact center services; and Whereas , Ubiquity and Client desire to enter into this Agreement pursuant to which Ubiquity will provide to Client certain mutually agreed services, all under the terms and conditions set forth below. Now, Therefore , in consideration of the foregoing and the mutual promises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the Parties hereto agree as follows: 1. Services . During the term of this Agreement, Ubiquity shall provide Client with certain services, all as described in one or more mutually agreed Statements of Work (each such Statement of Work, an “
